                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                        :   Hon. William J. Martini

         v.                                     $   Crim. No. 19-350

RODGERICK GARRETT,                              :   ORDER FOR A CONTINUANCE
  a/k/a “50,”
  a/k/a “Fif,”
  a/k/a “Boo”


      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Elaine K.

Lou, Assistant United States Attorney), and defendant Rodgerick Garrett (by

Pasquale F. Giannetta, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through and including September 20, 2019, to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to enter into plea negotiations; and the defendant being aware that

he has the right to have the matter brought to trial within 70 days of the date of

his appearance before ajudiciai officer of this court pursuant to Title 18, United

States Code, Section 3161(c); and no prior continuances having been entered;

and the defendant, through his attorney, having consented to the continuance;

and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:
       (1)   Taking into account the exercise of diligence, the facts of this case

require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

       (2)   Both the United States and the defendant seek additional time to

enter into plea negotiations, which would render any subsequent trial of this

matter unnecessary;

       (3)   The defendant has consented to the aforementioned continuance;

       (4)   The grant of a continuance likely will conserve judicial resources;

and;

       (5)   As a result of the foregoing, pursuant to Title 18, United States Code,

Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy trial.

       WHEREFORE, it is on this         day of June, 2019;

       ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including September 20, 2019; and it is further




                                         2
      ORDERED that the period from the date this Order is signed through and

including September 20, 2019, and shall be excludable in computing time under

the Speedy Trial Act of 1974.




                                   HONORABIEJWILLIAM J. MARTINI
                                   United St s District Judge

Form and entry consented to:




Elaine K. Lou /
Assisnt U.S. Attorney




                      Esq.
            Defendant Rodgerick Garrett




                                      3
